Citation Nr: 0325125	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed infectious 
hepatitis.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO.  



REMAND

In a December 2002 letter, the Board informed the veteran 
that it was undertaking additional development on the issue 
of service connection for infectious hepatitis, rather than 
remanding the case to the RO.  Such development was being 
undertaken pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2003)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo a VA examination, which was 
conducted in February 2003.  Also in its letter of December 
2002, the Board requested the veteran to provide additional 
information concerning the treatment of his claimed 
hepatitis.  He did not respond.  

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), 
which are provisions promulgated by the VA authorizing the 
Board to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, in consideration of the change in law, the RO shall 
initially consider the evidence obtained by the Board when it 
undertook additional development of the case, specifically 
the February 2003 VA examination report.  

The Board also notes that not all development undertaken by 
it had been accomplished.  From its preliminary review, the 
Board determined that the claims file did not contain the 
veteran's complete service medical record.  

The Board noted that, in June 2000, the RO obtained the 
veteran's service medical records, to include his enlistment 
and separation records.  

However, the veteran had submitted copies of additional 
service medical records in support of his claim, which 
reflect among other things that he was treated for probable 
serum hepatitis in February 1973.  

Thus, the RO must obtain any additional service medical 
records, if available, of the veteran from the National 
Personnel Records Center (NPRC), or any other appropriate 
agency.  

Moreover, the veteran underwent a VA examination in February 
2003, but the laboratory results of antibody testing were not 
indicated in the claims file, nor was there a report 
interpreting such results.  

The February 2003 VA examiner merely noted, in an addendum to 
the examination report, that the lab results had been 
reviewed.  In another addendum to the report, the examiner 
stated that the medical record mentioned the presence of 
tattoos and that tattoos were another possible source of 
infection of blood-borne disease (other than the veteran's 
claimed incurrence of hepatitis from a blood transfusion 
during an in-service appendectomy).  

In view of the aforementioned inadequacies in the February 
2003 VA examination report, the RO should seek further 
comment with regard to the examination, namely the laboratory 
results and interpretation of such, and an opinion regarding 
the etiology of any confirmed infectious hepatitis.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the National Personnel Records 
Center in St. Louis, Missouri, or any 
other appropriate agency, and determine if 
there are any additional service medical 
records of the veteran.  If not, the RO 
should obtain specific confirmation of 
that fact, for inclusion with the claims 
file.  

2.  The RO then should obtain from the 
Charleston, South Carolina VA Medical 
Center the laboratory findings of antibody 
testing, which was conducted for hepatitis 
A, B, and C in February 2003.  Thereafter, 
the RO should send the claims file to the 
VA examiner who evaluated the veteran in 
February 2003.  The RO should request that 
the examiner furnish an opinion, in light 
of the laboratory findings, whether it is 
at least as likely as not that the veteran 
incurred infectious hepatitis in service 
from something other than intravenous drug 
use.  

If the examiner deems that a complete 
physical examination is necessary in order 
to provide the opinion, then the veteran 
should be afforded an examination.  If the 
February 2003 examiner is unavailable, the 
veteran should be afforded a VA 
examination to determine the nature, 
etiology, and date of onset of the claimed 
infectious hepatitis.  The claims folder 
should be sent to the examiner for review 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran incurred infectious 
hepatitis in service from something other 
than intravenous drug use.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for infectious hepatitis.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


